DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
[0066] ..at least the first target 205a and a second target 205b (shown in FIG. 1). Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claims 10 – 15, 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 defines “a plume of material from the first target is formed defining a plume area during a physical vapor deposition process” is ambiguous. It appears it should be “a plume area of a material from the first target is formed during a physical vapor deposition process”. Appropriate corrections required.

Claim 10 defines in the last line “,,across the substrate” but in line 5 it says “..on the substrate”. Appropriate corrections required.

Claim 11 defines “a second cathode” which should be “a second cathode assembly”.

Claim 15 defines “a horizontal axis” which has antecedent issue.

Claim 20 recites in last line “the first cathode” which has antecedent issue.

Claim 20 recites “a plurality of tilt angles with respect to the horizontal axis” but claim 10 defines “a tilt angle with respect to the horizontal axis” is indefinite. Are these separate angles? Appropriate corrections required.

Claim 20 recites “applying power to the first cathode..” but claim 10 defines already “when power is applied to the first cathode ..” is indefinite. Is it a separate power applying? Appropriate corrections required.

Claim 20 defines “..the first layer” which should be “the layer”. Appropriate corrections required.

Claims 11-15, 20 are also rejected being dependent on rejected claim 10.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4. Claims 10-15, 20 are rejected under 35 U.S.C. 103 as being obvious over Kitada et al (US 2011/0223346 A1) in view of Bansal et al. (WO 2017/184293 A1) and Augelov et al. (US PGPUB 2017/0154804 A1)

Regarding claims 10, 20: Kitada teaches in Fig. 1 about a physical vapor deposition chamber comprising:

a first cathode assembly including a first target 42 comprising material [0042] to be deposited on a substrate 21 when power is applied to the first cathode assembly and a plume of material from the first target is formed defining a plume area during a physical vapor deposition process to form a layer of material on the substrate ([0058] teaches a magnetic field is first formed on the surface of the first target 42 of the first cathode unit 40, electric discharge power is supplied from an unshown electric discharge power source to the first cathode 41 to cause plasma discharge between the first cathode 41 and the substrate holder 22 to sputter the first target 42 so as to form a first layer on the substrate 21 and therefore it would have a plume area of the material from the target);
a motor (part of 60) coupled to a rotational shaft (part of 60) having a rotational axis [0037]; and
a substrate support 22 coupled to the rotational shaft by a coupling comprising a pivot, the coupling configured to move the substrate support from a position that is parallel to a horizontal axis and tilted at an angle from the horizontal axis;
a controller configured to control the physical vapor deposition process [0049] and to control and
change the tilt angle of the substrate support ([0051] teaches the control device 50 adjusts the rotation speed of the substrate holder 22) to improve thickness uniformity of the layer of
material across the substrate ([0057] teaches film thickness of the film improved).

Kitada does not explicitly talk about a coupling comprising a pivot, the coupling configured to move the substrate support from a position that is parallel to a horizontal axis and tilted at an angle from the horizontal axis. 

Bansal teaches in Fig. 4A-4B about about a coupling comprising a pivot 518, the coupling configured to move the substrate support 411 from a position that is parallel to a horizontal axis and tilted at an angle from the horizontal axis [0056]– [0057]. Angelov also teaches in Fig. 4A about the similar limitations.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Bansal’s and Angelov’s  teachings to Kitada’s device to achive uniform function (Angelov, [0007] and the substrate and/or substrate support may be leveled, tilted, swiveled, wobbled, and/or moved during the deposition process to achieve improved film uniformity (Bansal, [0018]).

Applicant’s arguments on 06/10/2022 about Angelov is not found persuasive as Angelov was used to teach the mechanical limitation rotational shaft comprising a pivot. The Vapor deposition process was already taught by Kitada. Also arguments regarding Bansal not teaching rotational shaft comprising a pivot are not found persuasive. Bansal teaches in [0055] - [0056] about ball joints.

Regarding claim 11: Kitada teaches in Fig. 1 further comprising at least a first cathode 40 (left) including the first target and a second cathode 40 (right) comprising a second target 42 (right) the first target and the second target each having a radial center that is offset from a center of the substrate (As shown).

Regarding claim 12: Bansal teaches in Fig. 4B wherein the coupling comprises a universal joint and a first pivot and a second pivot.

Regarding claim 13: Bansal teaches in Fig. 4B wherein the coupling comprises a flexible bellows coupling.

Regarding claim 14: Kitada teaches in Fig. 4  further comprising a controller 50 coupled to a measurement system, wherein measurements from the measurement system 23 are used to determine a degree to which the substrate support is tilted to compensate for deposition non-uniformity across the substrate from a substrate edge to a substrate center.

Regarding claim 15: Kitada teaches in Fig. 1 wherein the first target is tilted with respect to a horizontal axis.


Response to Arguments
5.	Applicant's arguments with respect to claim 10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897